Case 6:20-cv-00583-ADA Document 17 Filed 09/11/20 Page 1 of 5
Case 6:20-cv-00583-ADA Document 17 Filed 09/11/20 Page 2 of 5
Case 6:20-cv-00583-ADA Document 17 Filed 09/11/20 Page 3 of 5
          Case 6:20-cv-00583-ADA Document 17 Filed 09/11/20 Page 4 of 5




                        Attachment 1 to Jennifer Kash’s Pro Hac Vice Application

State of California                                                                December 1999
United States District Court, Northern District of California                      December 1999
United States District Court, Central District of California                       December 1999
United States Court of Appeals, Ninth Circuit                                      December 1999
United States Court of Appeals, Federal Circuit                                       August 2001
United States District Court, Eastern District of California                         January 2002
         Case 6:20-cv-00583-ADA Document 17 Filed 09/11/20 Page 5 of 5




                     Attachment 2 to Jennifer Kash’s Pro Hac Vice Application

Case No 1:05-cv-18 (June 7, 2005)
Case No. 1:05-cv-198 (August 9, 2005)
Case No. 1:05-cv-333 (June 6, 2005)
Case No. 1:10-cv-246 (November 10, 2010)
